Uwited States Dixtiet Cour $
Seu tren Nietret ot Tea. <
Coregus Chet Di orsserD

United States Courts
Southern £ District of Texas

 

F TEED

 

 

 

 

 

 

 

Bobbie Dand Haver Kian O MAY 4 4 2620

Pha PL | mits, Gest
Us Quoi] Aetien 2-17-CV-18
CMH & gare Reurae Docurre tI 67

De Qoduwts 0

 

 

Reurge Mover Decuynet 67 lo€\) .

 

A Questor ot [eed pod Lae eae dle Fest

Awe. des? Com plant L., Geert Ty ter porn Hore
per tle 6O diy Mpavler o£ Stay)

 

 

Ts the. Hercrable. Sudee 3 Sad Court
Alec Carne, Me
Bobbre, ASie/A th Per ort, LE Mh) Qiol Aetounx F: IQ-CcU-12
mee pee wesocts the basis Sop rwoneoal of Document?
led aro ta] les/i7 page }-Ll.

 

 

SG amen

 

 

Tre. Pla wht€C is iw) reeegh ot Decemen dt? 6]
ok & Me Venu C led an AOl7] " eed the ute wt at
CMH Veliey G-Siet) ay/ attrebypet at USPATH

®D
Sta widmcwch ot Cine,

 

Whe. P haw CC 12d he Yen ot QuUr) Lord, Mra)

18, 2030 _12uxg2a) 0 MATIC at AOU] G50) Ca
Lewy 1229, Deane H 67

 

2 Youd | len ord, He Pant has one Fle woth
the Court about 40 letferd ty te Welders
stint w9 nr ROIS pA~skiwe ler anlly vs buat Lis
Tle SH laud oe Arana paweh Fe yh on IH \Phawy
lo as aa trtasle.d ear dard,

 

e TiN s Fre awed ret tuck Addordids be
DPecanren tt CQ e LAA 37, e2© Luz we PlanwtAL
CASS ren Qyamrental Gt) “Och 12.2 ROIe by an
LOwlées Meyerd Awd e294 S presen bell avenge e_

| therm pv os a. ld- prov. prod eed reform |
E> sés. _

 

© Aug +, PeOisS Decent 64a, eile >7 tren)
Dy. Pes meats te wrkie Shiye tence, “We Cow we Ut

st tle PlenotAe diel ¥ hace a. Stil myd of
Qua we Son he PenwotE6_

 

@® Fel Z, Bole Docume rt ER] proe 48 23 +e

Auda Hien be FARnS no ked te tho PLO wa ae Pro-~L@ereeun’?’
Dic aa ‘

 

© Deen tf G2, Paye a) ‘De. Mees
Arawrtieos wg ee went te Phar Bue k tes

 

 

He WeLrdanwts {le Shnclard 2 of Care

 
oD Q5eaderd Dyseoria,

 

Dec Cl page lie Det 37 a_leffen) 3) sank te
See i

 

é Aod Muay 7 LOLO, here's He motor te
Vowdule Life 4 ar th “He Geuyt wAn AOU,

 

° Dinceuery, SS yemrs adte,) the #017 moter ,
Cyt og ft What's +e Stiri a
Cre ald keaton Phen Ye Phroktts
beens “the tae tel wrth f

 

é oud brow a2 Hoe Coro) Poe

Ann wis. cag tHe S.6.4 wud tert
Pld Take, muvehes ori)» Oo Me tron Lis
COUT Sheena) WP wr LOO Awe rh stl relevant
deduy_ > lohath Heo $0.6. pwd teasbnorAPlawd Ton wndor®

 

& Pleus 2 howe the el? norte) |

 

Voud | Lene | ey cbh Ye avcuteat Wesate# OK,
c down + Eo hee) Yeh? deo duet ae how pi i
TT www ch graveyard GQuredtr> Te Cle¥ cand
Duet Tae Sieryone's Woucth «hut, Thee ses be
Wo lewption aw thee ho vane wey _

 

Tne. Ploy pad te VO auts to Frcnd oe

 

 

He tag SAYS what He unrdennb ot | Hue
DH ob ts one. “The ON of PoMfeeronal
&) -

 
 

Serreeg2 said, "The, thewhiaog Spee Maat

PO 0 1D Poke t. oll ath Hace beets. a
Trewin oes Grd Her cond. Yer). OK, How?

 

‘The atte Lament LIPATH hus el Han
hho) Ske 20 eal avd ef rroo. The
Della ba cove thee to me, Us Wilhams
Pract e. Yaa s as UTM A We uwell lent

 

True? ) a2) de aw. hae a SCH NA hirer pulled
Orbs m2. posh WOU): CO

 

Youd Lenoerd, Tw scHios here, hard
did a! hace Gp Le ce 3B cee tl, sted,
2 Cart a pserd ay hain low, aastated anak
we abate tatard te Ses Sptprrcetel) sy me

 

Please Held tha + herr ind 9 :

 

So Prays He Pawtl2
| : Ws RobLre

 

They, <D prow ted 4 He Couchs Ge, kK 1.
Gund jo! Inbon or ab be_ (Quareic._
Exon Q ex \as4¢8
Austin, Tecus TRINA SSH
The pecgek De cert tas pencertacSe enw Ne?, OUT
Sp Gays We Planwk et
Hay ze D__ Gy The, Pusbbru |

 

 

 
From. Ms Balok, |
ie Hise, rf

ted States Courts

 

 

+ Je
/ 20US
Sh leg > (2, f- : . seem Distrit ct { Texas
SO _ _
60 Fm ssl MAY 4.42620
vic | Bradley. Clerk of Court

 

Daviau.

ea yar t =.
lees 77704"

 

Deva: Cfeall,

 

@ Please Cle tin wth the Cost,
also

 

OW Qepay et
Dacane%67—LPkd ta/s/17

 

j €.

 

@ Seid
pay tiny fo Tews Along, d
Po. B Y cor.
A a (as¢+s
a wow, (eas Ty _
Fi les bey decq, PETER

 

QD We woe
ar (Oe Tee l ke db,
eee ee Q
\ 7 en belt

 

They 3 fo
2 re peviw g
prise cue “)s a 5 he uae Ks _ Hie
‘be ud “ we & Tas be_o

Liwd tle veil, 7 aes
vi Viena —— sueks

 

 

Whe Bobbie

 

 

 

 

 

 

 
_ .

co Moat ttt et ttf

Meb—lopac

Simo)
% wah EID Cumd us

% ws SEIS “cy £1)
an ork ;
2.4 PL OP PANG Sem meg
», a % OPED oan ey
, e ARAN Sop
4 % YE Aah 3.0 24a

a, a
ma Bho hagled SURE TR et eer Ee
sn Bode Bic CAEP. atalka. BR Fiat

  

a ays pat oot -

<B. Bobe Pat hanged -
ATi be NN TE Ga

 

AED eid

2. 2,
SEY VESEY TARE -

 

~ ann ong gore

ee a

‘\

P24 22.
S$ nto] ‘_pronenveg
$)S2 mal VICE.
AON) S$?) 48

|
|
|
|
|
|
|

bpm pete ee ee ee ee te . ;
